DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:
In claim 1, the term "the second inner wall surface" in line 24 of claim 1 should be "one of the second inner wall surfaces" (emphasis added) because lines 19-20 of claim 1 recite “a plurality of second inner wall surfaces”.
In claim 1, the term “a vertical surface adjacent to the pressure receiving side of the inclined surface” in lines 25-26 of claim 1  should be “a vertical surface adjacent to the pressure receiving side and the inclined surface” as shown in fig.8.
In claim 2, the term "an end of the inclined surface on the pressure receiving side is positioned on the back side more than an outer edge portion of the mold resin portion in a plane parallel to the pressure receiving surface, in the cross section along the direction perpendicular to the pressure receiving surface" in lines 2-5 of claim 2 should be "an end of the inclined surface on the pressure receiving side on the back side is positioned such that a diameter formed by the end of the inclined surface on the pressure receiving side on the back side and the annular inner wall surface is larger than largest diameter of the mold resin portion in a plane parallel to the pressure receiving surface" (emphasis added) to fit the mold resin portion 22 into fitting portion 321 of housing recess 32 after being guided to a regular fitting position by inclined surface 327 (as shown in fig.14) because term “more than” in term of what. 
In claim 2, the term “the side surface of the mold resin portion has a pressure-receiving side portion adjacent to the pressure receiving surface, and a back side portion except for the pressure-receiving side portion” in lines 6-8 of claim 2 should be “the side surface of the mold resin portion has a pressure-receiving side portion adjacent to the pressure receiving surface, and a back side portion” because phrase of “except for the pressure-receiving side portion” is described in a context of “sealing resin is filled in the housing recess to a position more than the back side from the inclined surface, to cover all a back surface of the mold resin portion and the back side portion of the mold resin portion except for the pressure- receiving side portion”.
In claim 3, the term "the two second inner wall surface" in line 2-3 of claim 3 should be "two second inner wall surfaces" (emphasis added) since “the two second inner wall surfaces” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities:
The instant specification is also objected regarding to claim limitations of “a plurality of second inner wall surfaces”; “first inner wall surface” (as recited in claim 1) and “two second inner wall surfaces” (as recited in claim 3), which are not being directly indicated/numbered relative to the instant drawings. The instant specification appears to disclose “inner wall surface 323/323A/323B”. 

Examiner suggests that applicant should double check instant specification and future amendments to claims to eliminate similar specification objections as pointed out above (see specification objections as indicated above as an example).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings fail to show “first inner wall surface”; “a plurality of second inner wall surfaces”; “one of the second inner wall surfaces has an inclined surface inclined inward as toward the pressure receiving side” (as recited in claim 1); “the inclined surface and the vertical surface are provided at least on the two second inner wall surfaces perpendicular to each other” (as recited in claim 3) in a broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, limitations of “first inner wall surface”; “a plurality of second inner wall surfaces”; “one of the second inner wall surfaces has an inclined surface inclined inward as toward the pressure receiving side” (as recited in claim 1); “the inclined surface and the vertical surface are provided at least on the two second inner wall surfaces perpendicular to each other” (as recited in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant drawings and future amendments to claims to eliminate similar drawing objections as pointed out above (see drawing objections as indicated above as an example).

Allowable Subject Matter
Claims 1-3 contains allowable subject matter over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: 

The best prior art found to record is Yasuo – JP2006084339 (English Translation), which teaches a rectangular outer case having a concave cross section with one end surface as an opening, a conductive member penetrating the outer case, and a rectangular shape that detects pressure and generates an electric signal according to the detection level. The semiconductor pressure sensor chip is provided with a wire that conducts the semiconductor pressure sensor chip and the conductive member, and the semiconductor pressure sensor is oriented so that the pressure receiving surface of the semiconductor pressure sensor chip and the opening of the outer case coincide with each other. In a semiconductor pressure sensor in which a chip is mounted inside the outer case and the outer case is filled with a protective member, the conductive member is placed on the inner wall of the outer case at a position facing the central portion of the side of the outer case. A semiconductor pressure sensor that does not cause erroneous detection due to external pressure is obtained by burying it in contact with the outer case and reinforcing the side portion of the outer case that is vulnerable to external force ([0011]). The conductive members 22a to 22d are arranged so as to face substantially the central portion of the portions (four places) corresponding to the square-shaped sides of the outer case 21 in relation to the outer case 21.前記導電部材２２ａから２２ｄは外ケース２１との関係において、該外ケース２１の角形状の辺に相当する部分（４ヶ所）のほぼ中央部に対向して配置されている。  Further, in relation to the chip 3, it is most effective to bury it so as to face substantially the central portion of the portions (4 locations) corresponding to sides of chip 3; Further, the reinforcing effect is further improved by arranging the conductive members 22a to 22d so as to be in contact with or embedded in the inner wall portion of the outer case 21. The chip 3 may be arranged with its corners facing the conductive members 22a to 22d. In this way, after various internal structures of the square container-shaped outer case 1 are arranged in a predetermined manner, a gel-like potting resin (not shown), which is a general method, is filled to complete the semiconductor pressure sensor ([0013]). 
However, Yasuo fails to disclose a mold resin portion that covers an outer surface of the pressure receiving portion except for the pressure receiving surface; a sealing resin filled in the housing recess in which the sensor unit is housed, to cover a surface of the mold resin portion arranged in the housing recess, wherein the case has an annular inner wall surface defining the housing recess and surrounding a side surface of the mold resin portion; a vertical surface adjacent to the pressure receiving side and the inclined surface and extending in a direction perpendicular to the pressure receiving surface to define a gap filled with the :30sealing resin between the side surface of the mold resin portion and the vertical surface, in a cross section along a direction perpendicular to the pressure receiving surface, in combination with the remaining limitations of a pressure sensor is for an evaporated fuel leak detector configured to detect a leak of an evaporated fuel in an evaporative fuel processing device 5including a fuel tank and a canister for adsorbing an evaporated fuel discharged from the fuel tank as claimed in independent claim 1.
このように、角形器状の外ケース１の内部構造が各種所定配置された後、一般的手法であるゲル状のポッティング樹脂（不図示）を充填して半導体圧力センサが完成となる。 

Hence the prior art of record fails to teach the invention as set forth in claims 1-3 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim and specification objections as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is also invited to review Ymaguchi – US 5604372, which teaches a pressure sensor apparatus sealed by a resin in which resin flash in the resin sealing process is prevented from occurring, eliminating the necessity of removing such flash and achieving a pressure sensor apparatus which may be manufactured relatively easily at a lower price and with a higher reliability. A semiconductor pressure sensing element is mounted on a stem and signals lines for outputting an electrical signal indicating a pressure detected extend through the stem. An annular stopper for preventing resin flash resulting from the sealing resin flowing to an unwanted location surrounds both the semiconductor pressure sensing element and the signal lines (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861